ON APPEAL FROM THE STATE CIVIL SERVICE COMMISSION.
Before LANDRY,- COVINGTON and BARNETTE, JJ.
COVINGTON, Judge.
The appeal was fixed for argument and all attorneys of record were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b), this Court, ex proprio motu, considers said appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice. .
Appeal dismissed.